DETAILED ACTION
This action is in response to amendments filed 5/18/202. claims 9-16 and 30-41 are pending with claims 9, 12, 15 and 16 having been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant’s arguments, filed 5/18/2022 with respect to the rejection(s) of amended claim(s) 9, 12, 15 and 16 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Puhl et al (US 5,564,106) in view of Poiner et al (US 2018/0097626).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16, 39 and 40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Puhl et al (US 5,564,106) in view of Poiner et al (US 2018/0097626).
With respect to claim 9 Puhl teaches a method executed by a first communication device in a communication system comprising the first communication device including a first encryption unit capable of encrypting predetermined data in a decryptable manner (See Puhl figure 2 element 202 and column 3 lines 41-44 i.e. the corporation encrypts its employee keys using a commutative encryption algorithm and the ID associated with each key is not encrypted), and a second communication device including a second encryption unit capable of encrypting predetermined data in a decryptable manner (See Puhl figure 2 element 206 and column 3 lines 46-20 i.e. the governmental agency encrypts the selected employee key using the same commutative encryption algorithm) according to a method that is different from a method of the first encryption unit (See Puhl column 2 lines 58-65 i.e. The predetermined algorithm is a commutative encryption algorithm. A commutative encryption algorithm has the property that a doubly encrypted message that has been encrypted using, for example, for any selected two keys K.sub.A and K.sub.B, the doubly encrypted message may be decrypted by using K.sub.A then K.sub.B or by using K.sub.B then K.sub.A. Public key encryption algorithms based on exponentiation have this property since), the method comprising: 
a first encryption step of encrypting, through the first encryption unit, target data that is data both of users of the first communication device and the second communication device intend to save, and generating first encryption target data (See Puhl figure 2 element 202 and column 3 lines 41-44 i.e. the corporation encrypts its employee keys using a commutative encryption algorithm and the ID associated with each key is not encrypted); 
a first transmission step of transmitting the first encryption target data to the second communication device via the network (See Puhl column 3 lines 46-47 i.e. the encrypted list of employee keys is provided to the governmental agency and the governmental agency selects the employee that matches the court order based on the ID); and 
a second reception step of sharing by receiving second first encryption target data from the second communication device via the network (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID),
the second first encryption target data between the first communication device and the second communication device in a state where the second first encryption target data can be decrypted by cooperation of the first communication device and the second communication device (see Puhl column 2 lines 58-65 lines i.e. commutative encryption),
the second first encryption target data being generated by the second communication device encrypting, through the second encryption unit (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID), 
the steps being executed by the first communication device (see above).
Puhl does not disclose the first communication device and the second communication device being communicable with each other via a predetermined network. 
Poiser teaches the first communication device and the second communication device being communicable with each other via a predetermined network (see Poiser paragraph 0064 i.e. transmitted or received over a communications network 526 using a transmission medium via the network interface device 520 utilizing any one of a number of well-known transfer protocols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Poiser to have used any one of a number of well-known transfer protocols as a way to transmitted and received data over a communications network. Therefore one would have been motivated to have the first communication device and the second communication device being communicable with each other via a predetermined network
	

With respect to claim 10 Puhl teaches the method according to claim 9, wherein the first communication device automatically executes the first encryption step, the first transmission step, and the second reception step (see response to claim 9 above).

With respect to claim 11 Puhl teaches the method according to claim 9, but does not disclose further comprising a step of causing the first communication device to transmit the second first encryption target data to a recording device that is connected to the network and is capable of recording data, and causing the recording device to record the second first encryption target data.
Poiser teaches further comprising a step of causing the first communication device to transmit the second first encryption target data to a recording device that is connected to the network and is capable of recording data, and causing the recording device to record the second first encryption target data (see Poisner paragraph 0021-0022 i.e. Additionally, at this stage, the representative has a copy of the doubly-encrypted payload, but it cannot decrypt the payload because it does not have the platform key (encrypted in operation 165). However, with the doubly-encrypted payload in its possession, the representative is able to assure the client that the client's secure information may be used appropriately when the time comes…an alternative embodiment, the service platform 106 may maintain a copy of the doubly-encrypted payload at a storage device at the service platform 106. This may be used for storage redundancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Poiser to have sent the doubly-encrypted payload in its possession to a representative to store the doubly-encrypted payload as a way to assure the client that the client's secure information may be used appropriately when the time comes. Since the representative willnot be able to decrypt the payload data with out the help of the service platform (see Poisner paragraph 0021-0022). Therefore one would have been motivated to have sent the doubly-encrypted payload in its possession to a representative to store the doubly-encrypted payload as a way to assure the client that the client's secure information may be used appropriately when the time comes.
	

With respect to claim 12 Puhl teaches a method executed by a second communication device in a communication system comprising the first communication device including a first encryption unit capable of encrypting predetermined data in a decryptable manner, and a second communication device including a second encryption unit capable of encrypting predetermined data in a decryptable manner according to a method that is different from a method of the first encryption unit, the method comprising: 
a first reception step of receiving first encryption target data from the first communication device via the network, the first encryption target data being generated by the first communication device encrypting, through the first encryption unit, target data that is data both of users of the first communication device and the second communication device intend to save (See Puhl column 3 lines 46-47 i.e. the encrypted list of employee keys is provided to the governmental agency and the governmental agency selects the employee that matches the court order based on the ID); 
a second encryption step of encrypting the first encryption target data through the second encryption unit, and generating second first encryption target data (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID); and 
a second transmission step of shared by transmitting the second first encryption target data to the first communication device via the network (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID), 
the second first encryption target data between the first communication device and the second communication device in a state where the second first encryption target data can be decrypted by cooperation of the first communication device and the second communication device (see Puhl column 2 lines 58-65 lines i.e. commutative encryption),
the steps being executed by the second communication device (see Puhl above).
Puhl does not disclose the first communication device and the second communication device being communicable with each other via a predetermined network. 
Poiser teaches the first communication device and the second communication device being communicable with each other via a predetermined network (see Poiser paragraph 0064 i.e. transmitted or received over a communications network 526 using a transmission medium via the network interface device 520 utilizing any one of a number of well-known transfer protocols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Poiser to have used any one of a number of well-known transfer protocols as a way to transmitted and received data over a communications network. Therefore one would have been motivated to have the first communication device and the second communication device being communicable with each other via a predetermined network

With respect to claim 13 Puhl teaches the method according to claim 12, wherein the second communication device automatically executes the first reception step, the second encryption step, and the second transmission step (see response to claim 12 above).

With respect to claim 14 Puhl teaches the method according to claim 12, but does not disclose further comprising a step of causing the second communication device to transmit the second first encryption target data to a recording device that is connected to the network and is capable of recording data, and causing the recording device to record the second first encryption target data.
Poisner teaches further comprising a step of causing the second communication device to transmit the second first encryption target data to a recording device that is connected to the network and is capable of recording data, and causing the recording device to record the second first encryption target data (see Poisner paragraph 0021-0022 i.e. Additionally, at this stage, the representative has a copy of the doubly-encrypted payload, but it cannot decrypt the payload because it does not have the platform key (encrypted in operation 165). However, with the doubly-encrypted payload in its possession, the representative is able to assure the client that the client's secure information may be used appropriately when the time comes…an alternative embodiment, the service platform 106 may maintain a copy of the doubly-encrypted payload at a storage device at the service platform 106. This may be used for storage redundancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Poiser to have sent the doubly-encrypted payload in its possession to a representative to store the doubly-encrypted payload as a way to assure the client that the client's secure information may be used appropriately when the time comes. Since the representative willnot be able to decrypt the payload data with out the help of the service platform (see Poisner paragraph 0021-0022). Therefore one would have been motivated to have sent the doubly-encrypted payload in its possession to a representative to store the doubly-encrypted payload as a way to assure the client that the client's secure information may be used appropriately when the time comes.

With respect to claim 15 Puhl teaches a first communication device in a communication system that includes the first communication device, and a second communication device including a second encryption unit capable of encrypting predetermined data in a decryptable manner, the first communication device comprising: 
a first encryption unit that encrypts target data by a method different from a method of the second encryption unit, and generates first encryption target data, the target data being data both of users of the first communication device and the second communication device intend to save (See Puhl figure 2 element 202 and column 3 lines 41-44 i.e. the corporation encrypts its employee keys using a commutative encryption algorithm and the ID associated with each key is not encrypted); 
a first transmission unit of transmitting the first encryption target data to the second communication device via the network (See Puhl column 3 lines 46-47 i.e. the encrypted list of employee keys is provided to the governmental agency and the governmental agency selects the employee that matches the court order based on the ID); and 
a first reception unit that receives second first encryption target data from the second communication device via the network (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID), 
the second first encryption target data being generated by the second communication device encrypting, through the second encryption unit (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID),
the second first encryption target data being generated by the second communication device encrypting, through the second encryption unit, the first encryption target data received from the first communication device via the network (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID).
Puhl does not disclose the first communication device and the second communication device being communicable with each other via a predetermined network. 
Poiser teaches the first communication device and the second communication device being communicable with each other via a predetermined network (see Poiser paragraph 0064 i.e. transmitted or received over a communications network 526 using a transmission medium via the network interface device 520 utilizing any one of a number of well-known transfer protocols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Poiser to have used any one of a number of well-known transfer protocols as a way to transmitted and received data over a communications network. Therefore one would have been motivated to have the first communication device and the second communication device being communicable with each other via a predetermined network

With respect to claim 16 Puhl teaches a second communication device in a communication system that includes a first communication device including a first encryption unit capable of encrypting predetermined data in a decryptable manner, and a second communication device, the second communication device comprising: 
a second reception unit that receives first encryption target data from the first communication device via the network, the first encryption target data being generated by the first communication device encrypting, through the first encryption unit, target data that is data both of users of the first communication device and the second communication device intend to save (See Puhl column 3 lines 46-47 i.e. the encrypted list of employee keys is provided to the governmental agency and the governmental agency selects the employee that matches the court order based on the ID); 
a second encryption unit that encrypts the first encryption target data by a method different from a method of the first encryption unit, and generates second first encryption target data (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID); and 
a second transmission unit for sharing that transmits the second first encryption target data to the first communication device via the network (see Puhl column 3 lines 47-50 i.e.  the governmental agency encrypts the selected employee key using the same commutative encryption algorithm and this doubly encrypted employee key is given back to the corporation without the corresponding ID)
the second first encryption target data between the first communication device and the second communication device in a state where the second first encryption target data can be decrypted by cooperation of the first communication device and the second communication device (see Puhl column 2 lines 58-65 lines i.e. commutative encryption).
Puhl does not disclose the first communication device and the second communication device being communicable with each other via a predetermined network. 
Poiser teaches the first communication device and the second communication device being communicable with each other via a predetermined network (see Poiser paragraph 0064 i.e. transmitted or received over a communications network 526 using a transmission medium via the network interface device 520 utilizing any one of a number of well-known transfer protocols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Poiser to have used any one of a number of well-known transfer protocols as a way to transmitted and received data over a communications network. Therefore one would have been motivated to have the first communication device and the second communication device being communicable with each other via a predetermined network

With respect to claim 33 Puhl teaches the method according to claim 11, but does not disclose wherein the first communication device transmits the second first encryption target data, and the target data that is an origin of the second first encryption target data, to the recording device, and the recording device records the second first encryption target data, and the target data that is the origin thereof, in a state of being associated with each other.
Poisner teaches wherein the first communication device transmits the second first encryption target data, and the target data that is an origin of the second first encryption target data, to the recording device, and the recording device records the second first encryption target data, and the target data that is the origin thereof, in a state of being associated with each other (see Poisner paragraph 0021-0022 i.e. Additionally, at this stage, the representative has a copy of the doubly-encrypted payload, but it cannot decrypt the payload because it does not have the platform key (encrypted in operation 165). However, with the doubly-encrypted payload in its possession, the representative is able to assure the client that the client's secure information may be used appropriately when the time comes…an alternative embodiment, the service platform 106 may maintain a copy of the doubly-encrypted payload at a storage device at the service platform 106. This may be used for storage redundancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Poiser to have sent the doubly-encrypted payload in its possession to a representative to store the doubly-encrypted payload as a way to assure the client that the client's secure information may be used appropriately when the time comes. Since the representative willnot be able to decrypt the payload data with out the help of the service platform (see Poisner paragraph 0021-0022). Therefore one would have been motivated to have sent the doubly-encrypted payload in its possession to a representative to store the doubly-encrypted payload as a way to assure the client that the client's secure information may be used appropriately when the time comes.

With respect to claim 39 Puhl teaches the method according to claim 14, but does not disclose wherein the second communication device transmits the second first encryption target data, and the target data that is an origin of the second first encryption target data, to the recording device, and the recording device records the second first encryption target data, and the target data that is the origin thereof, in a state of being associated with each other (see).
Poisner teaches wherein the second communication device transmits the second first encryption target data, and the target data that is an origin of the second first encryption target data, to the recording device, and the recording device records the second first encryption target data, and the target data that is the origin thereof, in a state of being associated with each other (see Poisner paragraph 0021-0022 i.e. Additionally, at this stage, the representative has a copy of the doubly-encrypted payload, but it cannot decrypt the payload because it does not have the platform key (encrypted in operation 165). However, with the doubly-encrypted payload in its possession, the representative is able to assure the client that the client's secure information may be used appropriately when the time comes…an alternative embodiment, the service platform 106 may maintain a copy of the doubly-encrypted payload at a storage device at the service platform 106. This may be used for storage redundancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Poiser to have sent the doubly-encrypted payload in its possession to a representative to store the doubly-encrypted payload as a way to assure the client that the client's secure information may be used appropriately when the time comes. Since the representative willnot be able to decrypt the payload data with out the help of the service platform (see Poisner paragraph 0021-0022). Therefore one would have been motivated to have sent the doubly-encrypted payload in its possession to a representative to store the doubly-encrypted payload as a way to assure the client that the client's secure information may be used appropriately when the time comes.

Claim 30-32, 34-38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Puhl et al (US 5,564,106) in view of Poiner et al (US 2018/0097626) in view of Swaminathan (US 2013/0129079).
With respect to claim 30 Puhl teach the method according to claim 11, but does not disclose wherein the second first encryption target data is a block that is an aggregation of data items, and is configured to be recorded in the recording device in a state of being included in what is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the first communication device generates the block including the second first encryption target data to be transmitted, and transmits the block to the recording device.
Swaminathan teaches wherein the second first encryption target data is a block that is an aggregation of data items, and is configured to be recorded in the recording device in a state of being included in what is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the first communication device generates the block including the second first encryption target data to be transmitted, and transmits the block to the recording device (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 31 Puhl teaches a method executed by the recording device subsequent to the method according to claim 11, but does not disclose wherein the second first encryption target data is a recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the recording device generates the block, based on the second first encryption target data received from the first communication device, and connects the block to the immediately previous block.
Swaminathan teaches wherein the second first encryption target data is a recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the recording device generates the block, based on the second first encryption target data received from the first communication device, and connects the block to the immediately previous block (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 32 Puhl teaches the method according to claim 31, but does not disclose wherein the number of the second first encryption target data items included in the one block is one or more, and at predetermined timing after receiving one or more of the second first encryption target data items from the first communication device, the recording device generates the block including the one or more second first encryption target data items received after generation of the immediately previous block, and connects the block to the immediately previous block.
Swaminathan teaches wherein the number of the second first encryption target data items included in the one block is one or more, and at predetermined timing after receiving one or more of the second first encryption target data items from the first communication device, the recording device generates the block including the one or more second first encryption target data items received after generation of the immediately previous block, and connects the block to the immediately previous block  (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 34 Puhl teaches the method according to claim 30, but does not disclose wherein the block includes the second first encryption target data, the target data that is an origin of the second first encryption target data, and the operation value, and the first communication device generates the block including the second first encryption target data that is to be transmitted and the target data that is the origin thereof, and transmits the block to the recording device.
Swaminathan teaches wherein the block includes the second first encryption target data, the target data that is an origin of the second first encryption target data, and the operation value, and the first communication device generates the block including the second first encryption target data that is to be transmitted and the target data that is the origin thereof, and transmits the block to the recording device (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 35 Puhl teaches the method according to claim 31, but does not disclose wherein the block includes the second first encryption target data, the target data that is the origin of the second first encryption target data, and the operation value, in a state where the second first encryption target data and the target data are associated with each other, and the recording device generates the block, based on the second first encryption target data received from the first communication device and the target data that is the origin thereof, and connects the block to the immediately previous block.
Swaminathan teaches wherein the block includes the second first encryption target data, the target data that is the origin of the second first encryption target data, and the operation value, in a state where the second first encryption target data and the target data are associated with each other, and the recording device generates the block, based on the second first encryption target data received from the first communication device and the target data that is the origin thereof, and connects the block to the immediately previous block (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 36 Puhl teaches the method according to claim 14, but does not disclose wherein the second first encryption target data is recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the second communication device generates the block including the second first encryption target data to be transmitted, and transmits the block to the recording device.
Swaminathan teaches wherein the second first encryption target data is recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the second communication device generates the block including the second first encryption target data to be transmitted, and transmits the block to the recording device (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 37 Puhl teaches a method executed by the recording device subsequent to the method according to claim 14, but does not disclose wherein the second first encryption target data is recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the recording device generates the block, based on the second first encryption target data received from the second communication device, and connects the block to the immediately previous block.
Swaminathan teaches wherein the second first encryption target data is recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the recording device generates the block, based on the second first encryption target data received from the second communication device, and connects the block to the immediately previous block (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 38 Puhl teaches the method according to claim 37, but does not disclose wherein the number of the second first encryption target data items included in the one block is one or more, and at predetermined timing after receiving one or more of the second first encryption target data items from the second communication device, the recording device generates the block including the one or more second first encryption target data items received after generation of the immediately previous block, and connects the block to the immediately previous block.
Swaminathan teaches wherein the number of the second first encryption target data items included in the one block is one or more, and at predetermined timing after receiving one or more of the second first encryption target data items from the second communication device, the recording device generates the block including the one or more second first encryption target data items received after generation of the immediately previous block, and connects the block to the immediately previous block (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 40 Puhl teaches the method according to claim 36, but does not disclose wherein the block includes the second first encryption target data, the target data that is an origin of the second first encryption target data, and the operation value, and the second communication device generates the block including the second first encryption target data that is to be transmitted and the target data that is the origin thereof, and transmits the block to the recording device.
Swaminathan teaches wherein the block includes the second first encryption target data, the target data that is an origin of the second first encryption target data, and the operation value, and the second communication device generates the block including the second first encryption target data that is to be transmitted and the target data that is the origin thereof, and transmits the block to the recording device (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 41 Puhl teaches the method according to claim 37, but does not disclose wherein the block includes the second first encryption target data, the target data that is the origin of the second first encryption target data, and the operation value, in a state where the second first encryption target data and the target data are associated with each other, and the recording device generates the block, based on the second first encryption target data received from the second communication device and the target data that is the origin thereof, and connects the block to the immediately previous block.
Swaminathan teaches wherein the block includes the second first encryption target data, the target data that is the origin of the second first encryption target data, and the operation value, in a state where the second first encryption target data and the target data are associated with each other, and the recording device generates the block, based on the second first encryption target data received from the second communication device and the target data that is the origin thereof, and connects the block to the immediately previous block (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puhl in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

Prior Art
	Lindner (US 2017/0270181) titled “LINKING INCONGRUOUS PERSONAL DATA RECORDS, AND APPLICATIONS THEREOF”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492